O’Connor, J.
*114{¶ 1} This case comes before us upon the finding by the Board on the Unauthorized Practice of Law that respondent Charles D. Cotton, a.k.a. Prince Charles Cotten Sr., engaged in the unauthorized practice of law. For the following reasons, we dismiss the action.
I. Background
{¶ 2} For more than 20 years, respondent has been an inmate in Ohio’s prison system, serving a sentence of 22 years to life on counts of aggravated murder, felonious assault, and forgery. From 1993 through 2005, respondent was incarcerated at London Correctional Institute (“LoCI”). During his time in prison, respondent has acted as a “jailhouse lawyer”1 by assisting fellow inmates with their legal matters by preparing court pleadings, researching the law, dispensing legal advice, and performing other tasks associated with the practice of law.2
{¶ 3} In addition to these actions, respondent also signed the pleadings as follows: “Drafted, Revised And Prepared By PRINCE CHARLES COTTEN, SR. # 146 490, PRO SE ASSISTANCE For THE PLAINTIFF [or relator, petitioner, appellant, etc.] As A STATE AND FEDERAL CONSTITUTIONAL RIGHTS Being Filed Before This MOST HONORABLE COURT In This CASE IN CHIEF [sic].”
{¶ 4} After several warnings to respondent that his actions constituted the unauthorized practice of law, relator, Disciplinary Counsel, filed a complaint with the board on August 19, 2003. On July 13, 2004, the board found that respondent was not licensed to practice law in Ohio. In response to the board’s recommendation that we prohibit Cotton from engaging in the unauthorized practice of law, we issued a “show cause” order on July 19, 2004. Following oral argument, we remanded the case to the board in order to determine whether reasonable alternatives exist in Ohio’s prison system to assist inmates with the preparation of their legal matters.
{¶ 5} On remand, the board appointed counsel to represent respondent. Appointed counsel conducted discovery, including the taking of depositions, on behalf of respondent.
{¶ 6} Through the discovery process, it was established that LoCI maintains a law library of more than 3,300 legal volumes and eight typewriters for use by the inmates; the library is open seven days a week, six hours each day; there are four inmate law clerks to assist inmates with their legal materials; there are *115interpreters available to provide assistance; and the library has sample pleadings for inmates to use.
{¶ 7} The board ultimately concluded that respondent had engaged in the unauthorized practice of law and that inmates at LoCI had reasonable alternatives available to access the legal system.
II. Analysis
{¶ 8} As described above, the legal activities that respondent has undertaken, if performed outside the confines of the prison system, clearly would be considered the unauthorized practice of law and subject to injunction and civil penalties. See Gov.Bar R. VII(2)(A) (“The unauthorized practice of law is the rendering of legal services for another by any person not admitted to practice in Ohio”); see, also, Gov.Bar R. VII(8) and (19)(D)(1). However, because respondent is an inmate, the United States Supreme Court commands that we may curtail his activities only if inmates at LoCI have a reasonable alternative to assistance from jailhouse lawyers. Johnson v. Avery (1969), 393 U.S. 483, 89 S.Ct. 747, 21 L.Ed.2d 718.3
{¶ 9} In Johnson, the Supreme Court struck down a Tennessee prison regulation that prohibited inmates from “advis[ing], assisting] or otherwise contracting] to aid another * * * to prepare Writs or other legal matters.” Id. at 484, 89 S.Ct. 747, 21 L.Ed.2d 718. The court reasoned that because “it is fundamental that access of prisoners to the courts for the purpose of presenting their complaints may not be denied or obstructed, * * * where state regulations applicable to inmates of prison facilities conflict with such rights, the regulations may be invalidated.” Id. at 485-486, 89 S.Ct. 747, 21 L.Ed.2d 718.
{¶ 10} The regulation was improper, therefore, because it limited inmates’ rights to file habeas corpus petitions by prohibiting assistance from jailhouse lawyers. Id. at 487, 89 S.Ct. 747, 21 L.Ed.2d 718. Tennessee, therefore, could not enforce the regulation unless the state provided reasonable, alternative assistance to inmates in their preparation of legal filings. Id. at 490, 89 S.Ct. 747, 21 L.Ed.2d 718.
{¶ 11} The standard announced in Johnson requires that to be considered a “reasonable alternative” to jailhouse lawyers, the assistance provided by the state must accord an inmate with meaningful access to the justice system. Bounds v. *116Smith (1977), 430 U.S. 817, 824, 97 S.Ct. 1491, 52 L.Ed.2d 72. “Meaningful access” requires more than just a law library and four law clerks that have little to no legal training. Cf. Thaddeus-X v. Blatter (C.A.6, 1999), 175 F.3d 378, 395-396.
{¶ 12} In this case, respondent has been singled out because (1) the title of “inmate law clerk” has not been bestowed upon him and (2) he signed his name on legal documents. Apparently, the latter is the more deadly sin, as it is what distinguishes respondent from the four law clerks who work at LoCI.
{¶ 13} In drawing this distinction, the board and relator have elevated form over substance. Although the law clerks may have more education than respondent (notably none of this education consists of any specialized legal training), there is nothing to suggest that their education makes them more competent than respondent in their performance of essentially the same tasks.4 The availability of four law clerks cannot be deemed a reasonable alternative to respondent’s assistance as a jailhouse lawyer.
{¶ 14} The reliance on the presence of four clerks to support the conclusion that LoCI’s system provides a reasonable alternative is defeated by the fact that LoCI has, as of June 2007, a prison population of 2,153 inmates. See http://www. drc.state.oh.us/Publicdoci.htm. In order to be effective in assisting such a large clientele (anywhere from 30 to 200 inmates visit the library each day, and a library assistant estimated that 20 to 80 may be present at the same time), these four clerks must demonstrate more efficiency and productivity than the clerks, paralegals, and office staff of the most high-powered law and governmental offices if they are able to provide meaningful assistance to these inmates in a six-hour timeframe.
{¶ 15} Moreover, of these 2,000-plus inmates, 352 were on waiting lists for LoCI’s academic programs from July 2005 through May 2006.5 See http://www. ciic.state.oh.us/reportsdondonci.pdf, at 60. If performance of the activities undertaken by respondent (and other jailhouse lawyers) is restricted to the four law clerks, inmates who are illiterate or who otherwise cannot compose a legal pleading6 must somehow hope that they can acquire the rudimentary skills and *117knowledge necessary to file their own pleadings without the clerks’ aid. Assuming that LoCI’s program is a reasonable alternative form of assistance, as the dissent would hold, the approach advocated by the dissent presents a problem in that it does not provide for effective enforcement of the sanction. In fact, relator already has shown the futility of attempting to control respondent’s activities through numerous letters advising him — to little apparent effect — that he was engaging in the unauthorized practice of law.
{¶ 16} Simply put, there would be no means to enforce any judgment against respondent. Respondent is in the midst of serving a lengthy prison sentence and may never be released on parole. The threat of jail for contempt of court is obviously not a deterrent. Likewise, because respondent has served time for over two decades, monetary sanctions are worthless.
{¶ 17} In addition, there are alternative means of deterring respondent from holding himself out as a lawyer, short of altogether banning him from engaging in the unauthorized practice of law. Even in the absence of reasonable alternatives to the use of jailhouse lawyers, the Supreme Court in Johnson explicitly stated that prison officials “may impose reasonable restrictions and restraints” upon jailhouse lawyers, “for example, by limitations on the time and location of such activities.” Johnson, 393 U.S. at 490, 89 S.Ct. 747, 21 L.Ed.2d 718. Even relator recognizes that the unauthorized practice of law by jailhouse lawyers “can and should be regulated [within the confines of the state’s prison system].” The regulation of and enforcement of discipline for respondent’s activities, therefore, are best left in the hands of the proper prison authorities.
{¶ 18} Finally, courts often have tools at their disposal to prevent jailhouse lawyers such as respondent from signing inmates’ documents without conducting this proposed exercise in futility. In the Supreme Court, S.CtPrac.R. VIII(6) enables the clerk to “reject * * * a document tendered for filing unless [it] * * * complies] with the requirements of these rules.” Thus, the clerk can reject *118documents signed in contravention of S.Ct.Prac.R. VIII(3) (requiring signatures from the party’s attorney or the party itself).
III. Conclusion
{¶ 19} Today’s decision is not so much an endorsement of respondent’s “right” to be a jailhouse lawyer as an acknowledgement of inmates’ rights to meaningful access to the courts. Because LoCI’s prison system does not provide a reasonable alternative to the actions of jailhouse lawyers, we reject the board’s recommendations. The charge against respondent is dismissed.
Judgment accordingly.
Pfeifer and O’Donnell, JJ., concur.
Lanzinger, J., concurs in judgment only.
Moyer, C.J., Lundberg Stratton and Cupp, JJ., dissent.

. Jailhouse lawyers are those inmates who, despite having no formal legal training, assist fellow inmates with their legal matters. Bourdon v. Loughren (C.A.2, 2004), 386 F.3d 88, 97, fn. 12.


. Eespondent is not, nor has he ever been, an attorney licensed to practice law in Ohio.


. The requirement in Johnson that respondent suffer an injury in fact in order to establish standing to challenge the assistance LoCI provides is inapplicable to this case. Respondent did not bring this suit to press for his own rights to be a jailhouse lawyer. Rather, his challenge is a defense to relator’s prosecution of his conduct. Compare Murr v. Ebin (May 6, 1997), Franklin App. No. 96APE10-1406,1997 WL 235160 (inmate’s action against prison employees who prevented him from acting as jailhouse lawyer dismissed on basis that inmate demonstrated no actual injury and therefore lacked standing).


. Consider that even with their education, the law clerks’ own description of their duties reveals that they themselves engage in the unauthorized practice of law.


. This does not take into account the estimation of one prison official that 90 to 95 percent of inmates at LoCI are illiterate, and approximately 60 to 70 percent of inmates do not have a high school education.


. Some may argue that we do not allow indigent laypersons to assist other indigent persons with their legal problems, and therefore, we should not allow respondent to assist fellow inmates. The comparison is specious and ignores basic constitutional principles. Indigent criminal defendants, *117prior to conviction, have the constitutional right to appointed counsel, but that right does not necessarily extend to postconviction pleadings such as motions for delayed appeals or applications to reopen appeals — the “practice” respondent most frequently engages in on behalf of other inmates. Civil litigants (indigent or not) do not have a “generalized right of counsel in civil litigation. * * * ‘[Cjertain distinctions can be made between the rights of civil litigants and those of criminal defendants. * * * A criminal defendant faced with a potential loss of his personal liberty has much more at stake than a civil litigant asserting or contesting a claim for damages, and for this reason the law affords greater protection to the criminal defendant’s rights.’ ” State ex rel. Jenkins v. Stem (1987), 33 Ohio St.3d 108, 110, 515 N.E.2d 928, quoting Potashnick v. Port City Constr. Co. (C.A.5 1980), 609 F.2d 1101, 1118. A concern over the lack of resources available to unrepresented civil litigants is valid, but we fail to understand how the use of state funds to prosecute inmates for the unauthorized practice of law (and undoubtedly ample resources have been expended by the state in this action, which has extended for over three years and which will ultimately fail to be enforceable) helps the plight of poor people who are without counsel in civil cases.